Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are presented for examination.  Claim 1 is amended.
Response to Arguments
3.	Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. With respect to claim 1, applicant argues that Freisleben “fails to disclose a third filter having a pass band that overlaps a boundary band of the first frequency band group and the second frequency band group, the boundary band comprising frequencies on a high frequency side of the first frequency band group and a low frequency side of the second frequency band group” (see applicant’s remarks pg.8).  Examiner respectfully disagrees.  As recited in the previous office action, paragraphs [0145]- [0149] of Freisleben read upon applicant’s claimed feature a third filter having a pass band that overlaps a boundary band of the first frequency band group and the second frequency band group, the boundary band comprising frequencies on a high frequency side of the first frequency band group and a low frequency side of the second frequency band group.  For example, Freisleben discloses a band pass filter BP corresponding to the third filter that uses the Rx band, etc., of band 1 falling under 2110-2200 MHz as the pass band.  Freisleben also indicates that the diplexer DPX2 has a low pass filter which corresponds to the "low-frequency side filter") and a high pass filter (corresponding to the “high-frequency side filter").    Examiner maintains the rejection.   
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0044548 A1 by Freisleben.
Regarding claim 1, Freisleben teaches a radio frequency front end circuit (see at least Fig. 13) configured to simultaneously transmit a first radio frequency signal in a first frequency band group, and a second a radio frequency signal in a second frequency band group, the second frequency band group comprising higher frequencies than the first frequency band group (see at least Fig. 13 and ¶ [0143-0147]), the radio frequency front end circuit comprising:
a common input/output terminal connected to an antenna (see at least Fig. 13 and ¶ [0143-0147]);
a multiplexer comprising a first common terminal, a first input/output terminal, and a second input/output terminal, and configured to demultiplex and/or multiplex the first radio frequency signal and the second radio frequency signal (see at least ¶ [0145]- [0149]);
a first filter having a pass band that comprises the first frequency band (see at least ¶ [0145]);
a second filter having a pass band that comprises the second frequency band (see at least ¶ [0145]); and
a third filter having a pass band that overlaps a boundary band of the first frequency band group and the second frequency band group (see at least ¶ [0145]- [0149]), the boundary band comprising frequencies on a high frequency side of the first frequency band group and a low frequency side of the second frequency band group (see at least ¶ [0145]- [0147]), wherein:
the multiplexer comprises:
a low frequency side filter connected between the first common terminal and the first input/output terminal, and having a pass band comprising a plurality of frequency bands of the first frequency group (see at least ¶ [0096]), and an attenuation band comprising a plurality of frequency bands of the second frequency band group, and a high frequency side filter connected between the first common terminal and the second input/output terminal (see at least ¶ [0096]-[0097]), and having a pass band comprising the plurality of frequency bands of the second frequency band group, and an attenuation band comprising the plurality of frequency bands of the first frequency band group, the first common terminal is connected to the common input/output terminal, a first end of the first filter is connected to the first input/output terminal, a first end of the second filter is connected to the second input/output terminal, and a first end of the third filter is connected to the common input/output terminal without passing through the multiplexer (see at least Fig. 1 A and ¶ [0088]-[0097]).

Regarding claim 5, Freisleben teaches the radio frequency front end circuit according to Claim 1.  In addition, Freisleben further teaches wherein: the third frequency band comprises a third transmission band and a third reception band, one of the third transmission band and the third reception band overlaps the boundary band, and the other of the third transmission band and the third reception band does not overlap the boundary band, the pass band of the third filter comprises the third transmission band or the third reception band, the radio frequency front end circuit further comprises a fifth filter having a pass band comprising the other of the third transmission band and the third reception band, and a first end of the fifth filter is connected to the first input/output terminal or the second input/output terminal (see at least Fig. 1A and ¶ [0088]-[0095]).

Regarding claim 6, Freisleben teaches the radio frequency front end circuit according to Claim 1.  In addition, Freisleben further teaches wherein the radio frequency front end circuit is configured to execute carrier aggregation for simultaneously transmitting at least two of a radio frequency signal passing through the first filter, a radio frequency signal passing through the second filter, and a radio frequency signal passing through the third filter (see at least ¶ [0152]).

Regarding claim 7, Freisleben teaches the radio frequency front end circuit according to Claim 1. In addition, Freisleben further teaches wherein: the first frequency band group is a middle band group having a frequency range of 2300 MHz or less, the second frequency band group is a high band group having a frequency range of 2300 MHz or more, the low frequency side filter is a low pass filter, the high frequency side filter is a high pass filter, and the multiplexer is a diplexer comprising the low pass filter and the high pass filter (see at least Fig. 2A-2B and ¶ [0100]-[0103]).

Regarding claim 8, Freisleben teaches the radio frequency front end circuit according to Claim 7.  In addition, Freisleben teaches wherein the third filter is a Band 30, Band 40, or Band 1 of long term evolution (LTE) filter (see at least Fig. 2A-2B and ¶ [0100]- [0103]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freisleben as applied to claim 1 above, in view of US 2014/0328220 A1 by Khlat et al. (hereafter referred to as Khlat).
Regarding claim 2, Freisleben teaches the radio frequency front end circuit according to Claim 1. 
Freisleben does not specifically teach the method further comprising: a switch between the first end of the third filter and the common input/output terminal, the switch being configured to selectively connect the third filter to the common input/output terminal.
In the same field of endeavor, Khlat teaches a switch between the first end of the third filter and the common input/output terminal, the switch being configured to selectively connect the third filter to the common input/output terminal (see at least Fig. 7B and ¶ [0071]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Freisleben with Khlat in order to improve the performance of the front end circuitry.

Regarding claim 3, Freisleben in view of Khlat teaches the radio frequency front end circuit according to Claim 2.  In addition, Freisleben further teaches wherein: the third filter has a pass band comprising a third frequency band that is of the first frequency band group and that overlaps the boundary band, the radio frequency front end circuit further comprises a fourth filter having a pass band comprising a fourth frequency band that is of the second frequency band group and that overlaps the boundary band, the switch comprises a second common terminal, a first selection terminal, and a second selection terminal, and is configured to selectively connect the second common terminal between the first selection terminal and the second selection terminal, the second common terminal is connected to the common input/output terminal without passing through the multiplexer, the first selection terminal is connected to the first
end of the third filter, and the second selection terminal is connected to a first end of the fourth filter (see at least Figs. 2-2B and 4).

Regarding claim 4, Freisleben teaches the radio frequency front end circuit according to Claim 1. 
Freisleben does not specifically teach the method further comprising: a phase shifter between the first end of the third filter and the common input/output terminal.
In the same field of endeavor, teaches the method further comprising: a phase shifter between the first end of the third filter and the common input/output terminal (see at least Fig. 6B and ¶ [0061]- [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide a phase shifter between a band pass filter BP and an antenna connection part AT in the front-end module described in Freisleben.

10.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freisleben as applied to claim 1 above, in view of WO 2016/177617 A1 by Ella et al. (hereafter referred to as Ella).
Regarding claim 9, Freisleben teaches the radio frequency front end circuit according to Claim 1. 
 Freisleben does not specifically teach the method further comprising: an amplifier circuit connected to a second end of the first filter, a second end of the second filter, and a second end of the third filter.
In the same field of endeavor, Ella teaches the method further comprising: an amplifier circuit connected to a second end of the first filter, a second end of the second filter, and a second end of the third filter (see at least Figs. 1, 7 and pg. 20 lines 13-18). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Freisleben with Ella in order to connect an amplifier circuit in a filter of a front-end module as well-known in the art.

Regarding claim 10, Freisleben in view of Ella teaches a communication device comprising: a radio frequency integrated circuit configured to process a radio frequency signal received by an antenna; and the radio frequency front end circuit according to Claim 9 (see rejection above) configured to transmit the radio frequency signal between the antenna and the radio frequency integrated circuit (see at least Fig. 5A-5B and pg. 21 line 23-pg. 22 line 23). 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA W COSME/Primary Examiner, Art Unit 2465